Case: 5:18-mc-00054-SL Doc #: 21 Filed: 11/28/18 1 of 20. Page|D #: 193

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
FEDERAL TRADE COMMISSION ) CASE NO. 518MC54
)
Petitioner, ) JUDGE SARA LIOI
) Magistrate Judge George J. Limbert
)
v. )
)
FULLY ACCOUNTABLE, LLC )
)
Respondent. )
)

FULLY ACCOUNTABLE, LLC’S PETITION TO ENFORCE
PETITION TO QUASH AND LIMIT

Pursuant to 16 C.F.R. Z.T(d), Respondent, Fully Accountable, LLC (“FA”) petitioned the
Federal Trade Cornmission (“FTC”) to limit or quash the Civil lnvestigative Demand (“CID”)
issued to FA on September 11, 2018 and received by FA on September 13, 2018. FA objects and
seeks to quash and limit the CID as being improper and unenforceable for at least two (2) separate
reasons: (1) the CID seeks information outside the scope of the FTC’s original investigation; and
(2) the CID is overly broad and unduly burdensome The FTC denied this petition on November
23, 2018 and FA respectfully petitions this Court to issue an order to show cause thereby

commence a proceeding to enforce the Petition to Quash and Limit.

Page 1 of 8

Case: 5:18-mc-00054-SL Doc #: 21 Filed: 11/28/18 2 of 20. Page|D #: 194

The FTC has issued a second Civil lnvestigative Demand (‘°CID”) to FA after compliance With
the first CID that FA Was issued. The original CID that the FTC issued stated that it Was
“investigating whether FullyAccountable, its clients, or related entities or individuals have made
deceptive or unsubstantiated representations in connection with the marketing of health related
productsJ or have unlawfully charged or participated in the charging of consumers for products
without the consumers ’authorization. ” The FTC asked this Court to enforce the CID on or around
June 6, 2018. FA has fully complied vvith the first CID that it Was issued by responding to all
interrogatories and producing all documentation that it is in possession of.

1n response, the FTC has issued a second ClD, which FA requests be quashed and limited For
the reasons stated in the attached Memorandum in Support. FA properly petitioned the FTC to
Quash and Limit the second CID, but the petitioned Was denied by the Commission. This Court
should enforce the Petition to Quash and Limit because the FTC is seeking information outside
the scope of the original CID and outside the purpose stated in the second Cng and, because the
CID is overly broad and unduly burdensome The attached Memorandum of Support details Why
this Petition should be enforced and how the denial of the Petition to the FTC was an abuse of
authority.

Jurisdiction and Venue
1. This Court hasjurisdiction pursuant to 28 U.S.C §§ 1331, 1337 (a), and 1345.
2. Venue is proper in this jurisdiction district under Section 20(e) of the FTC Act, 15 U.S.C
§ 57b-1(e), because Fully Accountable is found and transacts business here. Venue is also

proper under 28 U.S.C § 1391.

Page 2 of 8

Case: 5:18-mc-00054-SL Doc #: 21 Filed: 11/28/18 3 of 20. Page|D #: 195

The Parties

3. Petitioner, the Federal Tradc Commission, is an administrative agency of the United
States, organized and existing under the FTC Act, 15 U.S.C §§ 41 et seq.

4. The Commission has statutory authority to address unfair or deceptive acts or practices
such as, Section5(a) of the FTC Act, 15 U.S.C § 45(a), prohibits, and directs the Commission to
combat, unfair methods of competition and unfair or deceptive acts or practices in or affecting
commerce Section 12 of the FTC Act, 15 U.S.C § 52 further prohibits false advertising for the
purpose of inducing, directly or indirectly, the purchase of food, drugs, devices, services, or
cosmetics.

5 . 'l`he Commission has promulgated three ongoing resolutions pertinent to this case
authorizing its staff to investigate various potential violations of the FTC Act and to use
compulsory process to secure information related to the potential violations The first resolution,
File No. 0023191, authorizes the use of process to investigate Whether entities are “directly or

53 G¢

indirectly misrepresenting the safety of efficacy” of “dietary supplements, foods, drugs,
devices, or any other product or services intended to provide a health benefit” on the grounds
that such conduct could amount to “unfair or deceptive acts or practices or in making of false
advertising... in violation of Section 5 and 12 of the Federal Trade Commission Act, 15 U.S.C
§§5 and 52” Pet. EX. 2 at 21.

6. The second resolution, File No. 9923259, authorizes the use of compulsory process to
investigate Whether entities are engaging in, among others, “deceptive or unfair practices

involving Internet-related goods or services.” lf such conduct is taking place lt could violate

Section 5 or 12 ofthe Federal Trade Commission Act, 15 U.S.C §§ 45, 52. Pet. Ex. 2 at 22.

Page 3 of8

Case: 5:18-mc-00054-SL Doc #: 21 Filed: 11/28/18 4 of 20. Page|D #: 196

7. The third resolution, File No. 082~3247, authorizes the use of process to determine if
entities “ have engaged in or are engaging in deceptive or unfair practices...in connection With
making unauthorized charges or debits to consumers’ accounts.” Pet. Ex. 2 at 23 (emphasis
added). If such conduct is occurring, it could violate Section 5 of the F ederal Trade Commission
Act, 15 U.S.C §§ 45, and/or the Electronic Fund Transfer Act, 15 U.S.C § 1693, et seq. ld.

8. Respondent Fully Accountable, LLC, is based in Fairlavvn, Ohio. Fully Accountable
markets itself as a “Back Office Solution” specializing in providing services to internet
marketers These services include compiling and reporting financial statistics accounting and
bookkeeping business consulting, and human resources services

9. Among Fully Accountable’s clients are a group of entities that have marketed online
several dietary supplements including, but not limited to, a supplements called Geniux (and
other names) that purportedly reduces cognitive decline and related conditions The FTC learned
that some consumers claimed that the marketers charged them for such products vvithout
authorization For purposes of the CID at issue, there entities are called “Group A.” See Pet. Ex 1

10. In addition, Fully Accountable itself is closely related to a second group of
entities that centered around a company called Leading Health Supplements. These entities also
marketed various supplements online, including skin creams, Weight loss supplements and a
purported cognitive assistance supplement As vvith the Group A Entities, the entities related to
Fully Accountable have also been the subject of numerous consumer complaints regarding their
marketing practices including unauthorized charges to consumers’ credit cards For purposes of

the CID at issue, there entities are called “Group B.” See Pet. EX 1

Page 4 of 8

Case: 5:18-mc-OOO54-SL Doc #: 21 Filed: 11/28/18 5 of 20. Page|D #: 197

The FTC’S Investigation and Civil Investigative Demands

1. The FTC issued its first Civil lnvestigative Demand to Fully Accountable, LLC on or
around September 21, 2017. This first CID sought to investigate is “. .. to determine
Whether Fully Accountable, the Group A Entities, or the Group B Entities, each as
defined in the CID, and related entities and individuals have made or participated in
making in any respect, false, misleading, or unsubstantiated representations in connection
With the marketing of consumer products in violation of Sections 5 and 12 of the Federal
Trade Cornmission Act, 15 U.S.C 45 and 52, or have engaged in deceptive or unfair acts
or practices by charging or participating in the charging, in any respect, for consumer
products Without consumers’ authorization in violation of Section 5 of the FTC Act, ...”.
See Pet. EX 1

2. The FTC asked this Court to enforce the CID on or around June 6, 2018.

3. Fully Accountable consented to compliance with the CID that the FTC issued on or
around August 18, 2018.

4. In a series of rounds of production, Fully Accountable responded to all Interrogatories in
the CID and produced all documentation that it Was in possession of in response to all
Document Requests.

5. Specifically stated in the FTC’s Petition to Enforce the CID, it sought the following
information:

a. Respondent’s ownership, leadership, and organization;
b. Respondent’s relationship with the Group A and Group B Entities, including

documents related to contracts applications or agreements With these entities

Page 5 of 8

Case: 5:18-mc-OOO54-SL Doc #: 21 Filed: 11/28/18 6 of 20. Page|D #: 198

c. Accounting records and information for the Group A and Group B Entities,
including records and information regarding Geniux product sales and
advertising and research expenses (and sales and advertising expenses for non-
Geniux products);

d. Records relating to payment processing service provided to the Group A and
Group B Entities including records relating to the entities payment processing
activities and

e. Consurner complaints and related communications

6. ln compliance, Fully Accountable has responded and produced responses and
documentation regarding each of those items Specifically, Fully Accountable responded
to each lnterrogatory in the CID and each Document Specification in the CID and
produced the relevant documentation for each of those Document Specifications.

7'. On or around September 11, 2018, the FTC issued a second CID to Fully Accountable.
See Pet. Ex 2.

8. This second CID seeks to investigate °‘. . whether Fully Aecountable, the Group A
Entities or the Group B Entities, each as defined in the CID, and related entities and
individuals have made or participated in making in any respect, false, misleading, or
unsubstantiated representations in connection With the marketing of consumer products
in violation of Sections 5 and 12 of the Federal Trade Commission Act, 15 U.S.C 45 and
52, or have engaged in deceptive or unfair acts or practices by charging or participating in
the charging, in any respect, for consumer products Without consumers’ authorization in

violation of Section 5 of the FTC Act, ...”.

Page 6 of 8

Case: 5:18-mc-OOO54-SL Doc #: 21 Filed: 11/28/18 7 of 20. Page|D #: 199

10.

ll.

12.

13.

14.

On or around September 11, 2018, the FTC issued a CID to Sarah Scava, a CID in the
Matter of Fully Accountable, LLC as a witness to the investigation See Pet. EX 3.

Fully Accountable filed a Petition to Limit or Quash the CID pursuant to 16 C.F.T 2.7(d)
on or around October 3’ 201 8 in compliance with the statute See Pet. Ex 4.

Sarah Scava filed a Petition to Limit or Quash the ClD pursuant to 16 C.F.T 2.7(d) on or
around October 3’ 2018 in compliance with the statute See Pet. Ex 5.

On or around November 23, 2018, the FTC issued an Order denying the Petition to
Quash for both Fully AccountableJ LLC and Sarah Scava. See Pet. Ex 6.

The CID issued to Fully Accountable, LLC seeks irrelevant information from FA that is
outside the scope of the investigation and the CID is unduly burdensome unreasonable
and in some instance duplicative of the previous CID, and to enforce it is an overreach of
the Federal Trade Commission authorityl
The ClD issued to Sarah Scava seeks information that could be answered through
interrogatories and not require oral testimony as Sarah Scava is a part of neither Elevated
l-lealth, LLC or Fully Accountable To require compliance with oral testimony is unduly

burdensome and not reasonably necessary

Prayer for Relief

WHEREFOR_E, Fully Accountable, LLC respectfully petitions this Court and prays for:

a. A prompt determination of this matter and entry of an order:
(i) Enforcing Fully Acconntable, LLC’s Petition to Quash and Limit;

(ii) Granting such other and further relief as this Court deems just and proper.

Page 7 of8

Case: 5:18-mc-OOO54-SL Doc #: 21 Filed: 11/28/18 8 of 20. Page|D #: 200

Respectfully Submitted,

dry/nod

Rachel L Scava (0092694)

Fully Accountable, LLC

2680 West Market St

Akron, Ohio 44333

Telephone: (216) 810 ~ 4705

Facsimile: (234) 542 - 1029

Email: rachel.scava@fullvaccountable.com
Attorney for Respondent Fully Accountable, LLC

Dated: November §§ 2018.

Page 8 of 8

Case: 5:18-mc-00054-SL Doc #: 21 Filed: 11/28/18 9 of 20. Page|D #: 201

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

FEDERAL TRADE COMl\/IISSION CASE NO. 518MC54

JUDGE SARA LIOI
Magistrate Judge George J. Limbert

Petitioner,

v.
FULLY ACCOUNTABLE, LLC

Respondent.

\,/\./\-/\._/\_/\_/\_/\__»"\_./\_/\_/

FULLY ACCOUNTABLE, LLC’S MEMORANDUM
OF POINTS AND AUTH()RITIES IN SUPPORT OF PETITION TO ENFORCE
PETITION T() QUASH AND LIMIT

Fully Accountable, LLC brought this proceeding to enforce a Petition to Quash and Limit
a Civil lnvestigative Demand (“CID”) that it filed with the Federal Trade Commission and was
unfairly denied by the Federal Trade Commission by overreaching its authority. The CID that was
issued was the second CID issued as part of an investigation “… to determine whether Fully
Accountable, the Group A Entities or the Group B Entities, each as defined in the CID, and related

entities and individuals have made or participated in making in any respect, false, misleading, or

Page 1 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 10 0120. Page|D #Z 202

unsubstantiated representations in connection with the marketing of consumer products in
violation of Sections 5 and 12 of the Federal Trade Commission Act, 15 U.S.C 45 and 52, or have
engaged in deceptive or unfair acts or practices by charging or participating in the charging, in any
respect, for consumer products without consumers’ authorization in violation of Section 5 of the
FTC Act,

Fully Accountable has already fully complied with a CID that was investigating this exact
issue with regard to the same parties As part of that compliance Fully Accountable responded to
all lnterrogatories and Document Specifications and produced over 500 pages of documentation
relating to those Document Specifications. The Federal Trade Commission issued a second CID
to Fully Accountable investigating the same issue through Oral Testimony on broad topics that are
either: (1) not reasonably relevant to the investigation and overreaching which broadens the scope
of the investigation, (2) the oral testimony is burdensome unreasonable and in some instance
duplicative

The F ederal Trade Commission has exploited its authority under 16 CFR 2.10 to enforce
the CID and deny a petition to quash and limit. First, the denial contains significant falsities and
misrepresentations that are factually inaccurate Secondly, the CID at issue broadens the scope of
the investigation and seeks information that is not relevant to the stated purpose The Federal
Trade Commission has attempted to overcome this by stating that the boundary of relevant
information may be broadly defined by the agency if the information is “relevant to the
investigation.” See Ex 6 p4. Moreover, the Federal Trade Commission is causing an undue burned
on a small business by requiring oral testimony and repeated responding to the same questions

Lastly, the denial of the Sarah Scava CID based on the theory that the Petition to Limit or Quash

Page 2 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 11 0120. Page|D #Z 203

is not available, is procedurally incorrect and they argument provides multiple inconsistencies and
factual misrepresentations
Legal Standard

The Federal Trade Commission has been granted the authority to investigate practices that is
believes may constitute deceptive or unfair trade practices under 15U.S.C 45(a). While this statue
has granted the FTC this authority, its subpoena power under the statue is not limitlessl Limiting
the powers of the FTC is especially necessary where, as here, the FTC is pursuing an unlimited
inquiry where there is no limit on the scope of the investigation and it continues to issue new ClD’s
to expand its search.

Congress has provided the FTC with the authority to conduct reasonable investigations using
investigatory tools such as subpoena’s and ClD’s This authority though, does not grant unlimited
investigation authority and the federal courts are used as a safeguard against agency abuse2 The
federal courts serve as an independent reviewing authority with “the power to condition
enforcement upon observance to [a party’s] valid interests3 Congress has continually denied to
confer upon administrative agencies their own subpoena enforcement power. The reason they
have not conferred this authority to the administrative agencies and kept the enforcement power
with the federal courts is to “ensure that targets of investigations are accorded due process” and
because federal courts will not act as rubber stamps on FTC ClD’s. 4

The United States Supreme Court established the recognized standard for whether an

administrative agency’s subpoena should be enforced in U.S. v Morton Salt Co.5 ln Morton Salt,

 

1 ”A subpoena from the FTC is not self-enforcing.” Weorty v. FTC 616 F.2d 662,665 (Sd Cir. 1980).

2 See, e.g., Oklohomo Press Puhiishing Co. v. Walling, 327 US 186, 208 [1946).

3 Weoriy, 616 F.2d at 655

4 Sean Doherty, Com modify Futures Trac|it`lon Common v Co||ins: 15 the Rationa|e Sound for Estab|ishing an
Exception to Subpoena Law for Tax Returns?, 7 DePau| Bus. L.J. 365, 376 {1995).

5 338 US 632,652 (195}.

Page 3 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 12 0120. Page|D #Z 204

the Supreme Court recognized that “a governmental investigation into corporate matters may be
of such a sweeping nature and so unrelated to the matter properly under inquiry as to exceed the
investigatory power.”6 The Supreme Court instructed that an agency’s subpoena, like the CID at
issue here, should not be enforced if it demands information that is (1) not “within the authority of
the agency”; (2) “too indefinite”; or (3) not “reasonably relevant to the inquiry.”7

Additionally, in Morton Salt, the Supreme Court recognized that if the corporation had
objected and presented evidence concerning the excessive scope or breadth of the investigation,
like FA is here, the corporation “could have obtained any reasonable modification necessary.” 8

In the application of the Morton Salt standard, Courts have consistently held that an
administrative subpoena and other investigative demands must be “reasonable.”9 We see this
application in FTC v Texaco, where the court found that the ‘°disclosure sought must always be
reasonable.” When the federal court evaluates the disclosure the court must consider whether an
agency’s demand is unduly burdensome10

We further see this consideration of unduly burdensome in SEC v. Arthur Young & Co., where
the Court recognized that “the gist of the protection is in the requirement.., that the disclosures
sought shall not be unreasonable Correspondingly, the need for moderation in the subpoena’s call

is a matter of reasonableness.”l] A CID that is “unduly burdensome or unreasonably broad” fails

this test.12 As such, the time, expense, and whether compliance threatens to unduly disrupt or

 

5 ll/lorton, 338 US at 652.

7 ll/lorton, 338 US at 62.

3 Morton, 338 US at 654

9 See e.g., United States v. Constr. Prods. Research, lnc., 73 F.3d 464, 471 (Zd Cir. 1966) (”the disclosure
sought must always be reasonab|e"),' Texoco, 555 F.Zd at 881 ("the disclosure sought shall not be unreasonab|e”}_

10 FTC \/ TEXCICO, ll'lC., 555 F.2Cl 862,382 (DC Cll'.1977)
11 Arthur young & Co., 584 F.Zd at 1030
12 Texoco, 555 F.Zd at 882

Page 4 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 13 0120. Page|D #Z 205

seriously hinder normal business operations may be raised by a party challenging a civil

investigative demand.13

Argument

For the reasons stated in the following points Fully Accountable is entitled to judicial
enforcement of the Petition to Quash and Limit for Fully Accountable and Elevated I-Iealth/Sarah

Scava.

A. The CID improperly seeks irrelevant information from FA that is outside the
scope of the FTC’s investigation and information that is overly broad with no
limit.

The test for the relevancy of an administrative subpoena is “whether the information sought

is ‘reasonably relevant’ to the agency’s inquiry, as we see in lldorto;n.14 The CID at issue, must
“not [be] so overbroad as to reach into areas that are irrelevant or immaterial. .. [and] the test is

relevance to the specific purposejle Accordingly, the CID should be limited or quashed because

it demands Oral Testimony from FA that is not reasonably relevant to the FTC’s investigation

The Commission denied the Petition to Quash and Limit based on the theory that a “CID
request need not be limited to that information necessary to prove specific charges;” and that it
may call for documentation and information that are “relevant to the investigation.” See Ex 6. P4.
Using this standard, the information sought in the second CID issued to Fully Accountable should

be quashed because this information sought is not relevant to the investigation

First, the investigation is seeking to “. .. determine whether Fully Accountable, the Group

A Entities or the Group B Entities each as defined in the CID, and related entities and individuals

 

13 Texaco, 555 F.2d at 882-83
14 FTC v. Anderson, 631 F.Zd 741, 745#46 {D.C. Cir. 1979).
15 Arthur Young and Co., 584 F.2cl at 1028; 1030.

Page 5 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 14 0120. Page|D #Z 206

have made or participated in making in any respect, false, misleading, or unsubstantiated
representations in connection with the marketing of consumer products in violation of Sections 5
and 12 of the Federal Trade Commission Act, 15 U.S.C 45 and 52, or have engaged in deceptive
or unfair acts or practices by charging or participating in the charging, in any respect, for consumer
products without consumers’ authorization in violation of Section 5 ofthe FTC Act, .._”. Elevated
l-lealth, LLC nor Sarah Scava are parties included in either the Group A Entities the Group B
Entities or Fully Accountable. The suggestion that because Sarah Scava worked for Fully
Accountable at some point in time and that because Elevated Health is connected to Sarah Scava
means it is within the scope of the investigation to require oral testimony on these two (2) broad
topics is a massive overreach of authority and misapplication of 15 U.S.C 45(a), This would mean
that the FTC has the ability to issue a ClD to Fully Accountable every time that it wishes to know
Fully Accountable’s relationship with various parties This is not a permissible application of the
statute

Secondly, the investigation is not investigating the business practices of Fully Accountable
with regard to the service that it provides to its clients Fully Accountable has stated in the previous
CID all the responses to the broad topics that are listed in lnvestigative Hearing Topics 3 - 5. To
dive further in to the business practices on how we store client information destruction policies
etc is not reasonably relevant to an investigation on clients that have not been clients of Fully
Accountable for two (2) plus years most of which are no longer in business There are clear
policies that have been defined and given to the Federal Trade Commission. Allowing the
investigation of these topics expands the scope of the investigation and creates an overbroad reach

into topics that are not reasonably relevant to the investigation

Page 6 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 15 0120. Page|D #Z 207

The Commission denied this point stating that “FTC staff must be allowed latitude in taking
steps to explore relevant topics by issuing supplemental process and taking testimony..” See Ex 6
p4. This is in direct contradiction of Arthur, where the court found the CID at issue, must “not [be]
so overbroad as to reach into areas that are irrelevant or immaterial. .. [and] the test is relevance to
the specific purpose.”16 The topics listed are both overbroad and indefinite allowing the FTC to
question on topics and not specifics as well as reached in to areas that are immaterial and irrelevant.
The FTC is wanting to take “latitude” and state that the investigation does not have to be for a
specific charge, but, the FTC is investigating if Fully Accountable violated specific provisions of
the FTC Act. These broad topic inquiries do not assist in or provide any relevant testimony in
determining if Fully Accountable and Group A/B Entities violated those Sections of the FTC Acts.
Accordingly, these inquiries are not reasonably relevant to the investigation and as they are written
are overbroad and indefinite in nature

Lastly, at no point in time from the time of the last production to receiving the second CID
issued, did Fully Accountable receive notice from the FTC on what they are claiming are
“deficiencies” in the CID responses To date, Fully Accountable is not aware of any deficiencies
but rather is now being questioned on more topics with no explanation on how this relates to the
investigation Fully Accountable responded to each interrogatory and document specification and
produced over 500 pages in response to the first ClD. The majority of the clients in the Group A
and Group B entities have not been clients for 2 or more years Several of the companies in the
Group A and Group B Entities were never clients of Fully Accountable If there were deficiencies
in the production the Federal Trade Commission should have raised those to Fully Accountable

in an effort to resolve the matter, not issue a second CID creating a sweeping investigation Fully

 

15 Arthur Young and Co., 584 F.2d at 1028,' 1030.

Page 7 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 16 0120. Page|D #Z 208

Accountable cannot produce documentation on services that it never provided Being dissatisfied
With the production does not permit a sweeping investigation that is overly broad and that
investigates areas that are irrelevant or immaterial

This Court must intervene here and find that the Federal Trade Commission’s second CID to
Fully Accountable calls for irrelevant testimony and is calling for testimony that is overly broad.
By applying the l\/Iorton Salt standard, this Court must find that an investigative demand must be

“reasonable”11

and that the CID here is not reasonably relevant Further, by applying FTC v
Texaco, where the court found that the “disclosure sought must always be reasonable” this second

CID fails this standard.

B. The Investigational Hearing Testimony is unduly burdensome unreasonable, and

duplicative

While Congress has provided the FTC with the authority to conduct reasonable
investigations through the use of subpoena’s and ClD’s, as the Court found in FTC v Texaco, the
“disclosure sought must always be reasonable.”111 Further, the Court in SEC v Arthur Young, “the
gist of the protection is the requirement . .that the disclosures sought shall not be unreasonable 19
Correspondingly, the need for moderation in the subpoena’s call is a matter of reasonableness.’320

A CID that is “unduly burdensome or unreasonably broad fails this test.21

lt is unduly burdensome and completely unreasonable to request FA to provide Oral

Testimony on Interrogatories and Document Specifications that it has already answered in full. To

 

11 See e.g., Uniteo' States u. Constr. Prods. Research, lnc., 73 F.3d 464, 471 (2d Cir. 1966) ("the disclosure
sought must always be reasonab|e”); Texaco, 555 F.2cl at 881 [”the disclosure sought shall not be unreasonable”).
11 Texaco, 555 F.2d at 881

19 Arthur Youhg & Co., 584 F.Zd at 1030
10 Arthur Young & Co., 584 F.2d at 1030
11 Texaco, 555 F.2cl at 882

Page 8 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 17 0120. Page|D #Z 209

continually require FA to respond to the same inquiries repeatedly, in different formats such as
written and then oral, is unduly burdensome for a company FA is a small business that requires
its principals to participate in the day to day activities of the business and the repeated request of
the FTC to respond to the same inquiries which have been responded to in full, forces FA to pull

its principals off their day to day work and substantially burdens the business

lt is absolutely unreasonable to ask duplicative questions that have been responded to in
full, in various methods to somehow achieve a different response Further, the way that the
questions have been written above are overly broad and it is unreasonable to ask FA to prepare for
questioning that has no limit. lt is an abuse of power to have open ended questions in an
investigation that has a specific purpose; especially when the inquiries have already been
responded to. The authority of the FTC to continually issue ClD’s to FA with open ended
questions on responses already provided in full is an abuse of the agency’s power to investigate
Congress has repeatedly limited this power to “ensure that targets of investigations are accorded
accorded due process7122 Accordingly, the CID should be limited or quashed because it demands

Oral Testimony from FA that is unduly burdensome and unreasonably broad.

The Federal Trade Commission denied the Petition to Quash and Limit stating that
“production may leave questions unanswered.” See Ex 6 p5. If this is true, then the FTC should
have produced those questions to Fully Accountable for Fully Accountable to provide answers to.
To require Oral Testimony on topics that have been shown to be irrelevant is unreasonable lt is
unduly burdensome to require Fully Accountable, a small business built upon producers who each

generate revenue through client engagements to engage in Oral Testimony when such information

 

11 Sean Doherty, Commodity Futures Tradltion Common v Coll'lns: ls the Ratlona|e Scund for Estab|ishlng an
Exception to Subpoena l_aw forTax Returns?, 7 DeF‘au| Bus. L.l. 365, 376 {1995).

Page 9 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 18 0120. Page|D #Z 210

was already obtained during the compliance of the previous CID. Further, it is just as burdensome
to require Fully Accountable to respond to the same questions in various formats repeatedly
Lastly, the Commission states that the Oral Testimony is creating a burden on the Company See.
Ex 6 p5. Yet, in the denial it finds that “testimony provides a crucial opportunity for Commission
staff to obtain information and test a Company’s responses in real time... the value to the FTC
outweighs the burden it is imposing.” Justice cannot be served if an agency adjudicates its own
decisions and is able to find that while the accept they are imposing the burden, because it is in
their best interests the burden is overlooked This is where the Court must step in to prevent an
unlimited investigational authority to the agency The authority that has been conferred to the
Federal Trade Commission is not unlimited and federal courts are used as a safeguard against

13 The federal courts serve as an independent reviewing authority with “the power

agency abuse
to condition enforcement upon observance to [a party’s] valid interests.14 Congress has continually
denied to confer upon administrative agencies their own subpoena enforcement power. The
reason they have not conferred this authority to the administrative agencies and kept the
enforcement power with the federal courts is to “ensure that targets of investigations are accorded
due process” and because federal courts will not act as rubber stamps on FTC ClD’s. 15 Finding

in their best interests and not based on the facts is agency abuse of its power and because of that,

the Petition to Quash and Limit should be enforced.

C. As a Third Party, Sarah Scava is entitled to File a petition to Quash and Limit a

 

CID.
13 $ee, e.g., Ok)'ahoma Pres$ Publi$hing Co. \/. Woiling, 327 US 186, 208 (1946).
1‘1 Weorly, 616 F.Zd at 655
15 Sean Doherty, Commodlty Futures Traditlon Common v Colllns: ls the Rationa|e Sound for Estab|ishing an

E)<ception to Subpoena Law for Ta)< Returns?, 7 DePau| Bus. L.l. 365, 376 (1995).

Page 10 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 19 Of 20. Page|D #Z 211

Sarah Scava does in fact have the right to file a Petition to Quash and Lirnit. The
instructions for filing the Petition to Quash and Limit were included in the ClD that was produced

and served upon her. See EX. 3.

The opinion denying the Petition contains several inconsistencies and factual
misrepresentations First, Attorney Rachel Scava did identify herself as the Attorney for Sarah
Scava. There were three (3) meet and confers between Harris Senturia and Adrienne Jenkins as
the FTC representatives Please see the attached Ex 7 which is a series of email chains that detail
the various calls, days, and times Next, the Commission attempts to claim that there was
misconduct of some nature and that the proper procedural methods were not taken, but this is
factually inaccurate, and in fact they are the ones who have misrepresented the “procedural
requirements seriously” See Ex 6 p6. The Petition to Quash does include Sarah Scava and Elevated
Health because Elevated Health was Sarah Scava’S company up and through December 2017 and
because service was received at Elevated’s last known address, not Sarah Scava’s address Each
point in the Petition to Quash is detailed for both Sarah Scava individually and for Elevated Health

showing how the CID is unreasonable for both parties and unduly burdensome on Sarah Scava.

Lastly, the Petition that was filed seeks to have Sarah Scava’s responses limited to written
responses as she is 1.) employed by another company full time and it is unduly burdensome to
require her to take time off her job for this investigation that has already been shown is too
sweeping and Sarah Scava nor Elevated Health included in the investigation; 2.) she has not been
involved with Fully Accountable since January 2018; and 3.) she has not been involved with
Elevated Health since December 2017. More importantly, the topics that the Commission is
requiring Oral Testimony on are able to be given through written responses As they have stated,

this party is only a witness to the matter and thus written responses would be proper as to unduly

Page 11 of 12

CaSe: 5218-mC-00054-SL DOC #Z 21 Filed: 11/28/18 20 Of 20. Page|D #Z 212

burden a non-party (one of which is not reasonably relevant and outside the scope of the
investigation) is an overreach of authority by the agency. In Morton Salt, the Supreme Court
recognized that if the corporation had objected and presented evidence concerning the excessive
scope or breadth of the investigation, like Elevated Health/Sarah Scava have, the corporation
“could have obtained any reasonable modification necessary.” 26 A reasonable modification here

would have been written responses to the questions asked in the CID.

For these reasons the Elevated Health/Sarah Scava CID should be Quashed entirely
because it is outside the scope. Should it be found that it is within the scope of the investigation,

the Written responses are more appropriate
Conclusion

For the reasons stated, the Court should grant the Fully Accountable and Sarah
ScavaHElevated Health Petitions to Quash and Limit and enter an Order enforcing the both

Petitions.

Respectfully Subrnitted,

M,/ /

rachel L scain (00926943'/

Fully Accountable, LLC

2680 West Market St

Akron, Ohio 44333

Telephone: (216) 810 - 4705

Facsimile: (234) 542 - 1029

Email: rachel.scava@fullvaccountable.com

Atrorneyfor Respondent Fully Accoumable, LLC
Dated: Novembery:i_§: 2018.

 

25 Morton, 333 US at 654

Page 12 of 12

